Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 19-35, 40, 43, 58-66, 68 & 70 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Non-Elected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5-3-21.
It is noted that claims 43 & 70 depend on the withdrawn claims 40 & 68, respectively, therefore, claims 43 & 70 are also withdrawn.

Applicant’s election without traverse of Invention 1 of claims 1-18, 36-39, 41-42, 44-57, 67 & 69 in the reply filed on 5-3-21 is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/9/19, 6/24/20, 10/27/20, and 7/6/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections




Claims 1, 3, 6, 8-10, 36, 41, 45 and 47 are objected to because of the following informalities:  
Claim 1, line 4,
		---and--- should be inserted after “;”

Claim 36, line 7,
	---and--- should be inserted after “;”

Claim 45, line 4,
	---and--- should be inserted after “;”

Claim 47, line 2, 
“CMAC” should be changed to 
---CMAC=cipher-based message authentication code---

	Claims 3, 8-10, 36 and 41,
		All “communication information” in claims 3, 8-10, 36 & 41 
should be changed to 
			---individual communication information---

Appropriate correction is required.


Noted that Independent Claims 1, 36 and 45 are being treated as in OR option, since no “and” bridging all the steps of claimed limitations together. 
--------------------------------------------------------------------------------------------------------------------

Claim Rejections - 35 USC § 112





The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.







Regarding claim(s) 36 & 45, the limitations in claims 36 & 45 following the "wherein" clause render claims 36 & 45 indefinite because it is unclear whether the limitations following the "wherein" clause are part of the claimed invention, wherein “claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure” {MPEP § 2111.04}.

Double Patenting


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1, 4-7, 11-14, 36-39, 45 and 67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 11,070,247 B2 (Kilian ‘247) in view of Gillon (US 2003/0035543 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims 1, 4-7, 11-14, 36-39, 45 & 67 merely broaden the scope of the patented claims 1 and 25 by rephrasing “telegram”{patented claims 1 & 25} to ---data packet---{application claims 11-15} and “a plurality of data packets”{Kilian: patented claims 1 & 25} to --- a plurality of sub-data packets---{Kilian: application claims 11-15}, and eliminating “each of the plurality of data packets being shorter than the telegram” from patented claims 1 & 25, respectively.  
Kilian ‘247 does not explicitly disclose “said individual communication information  being information which authenticates a data packet of the data transmitter, said individual communication information being known only to the data transmitter and to the data receiver, or to the data transmitter and to a group of data receivers” {Application Claims 1, 36-39, 41, 45 and 67} and “wherein the individual communication information is a cryptographic signature or wherein the individual communication information is an encrypted part of the preceding communication”{Application Claim 67}.
However, in the same field of endeavor, Gillon (US 2003/0035543 A1) discloses “said individual communication information being information which authenticates a data packet of the data transmitter, said individual communication information being known only to the data transmitter and to the data receiver, or to the data transmitter and to a group of data receivers”{Gillon: Figs.10-12 & ¶0059-¶0063} and {“wherein the individual communication information is a cryptographic signature or wherein the individual communication information is an encrypted part of the preceding communication”{Gillon: ¶0058}.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply Gillon’s teaching to Kilian-247’s system with the motivation being “to prevent users from viewing multimedia content which they do not have the right to view (e.g., subscription based channels, pay-per-view channels, . . . etc.) the multimedia content is frequently encrypted using a series of encryption keys before being transmitted”{Gillon: ¶0058}.
Also, it would have been obvious to one skilled in the art at the time invention was made to eliminate or/and rephrase limitations/elements to broaden the claimed language as long as the limitations or/and elements under different names would perform the same function.  It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before {In re Karlson, 136 USPQ 184 (CCPA)} and Omission of a reference’s element whose function is not needed would be obvious to one skilled in the art {Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969)}.  

Claims 1, 4-7, 11-14, 36-39, 45 and 67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 11,070,247 B2 (Kilian ‘247) in view of Dovel (US 2018/0241548 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims 1, 4-7, 11-14, 36-39, 45 & 67 merely 
Kilian does not explicitly disclose “said individual communication information  being information which authenticates a data packet of the data transmitter, said individual communication information being known only to the data transmitter and to the data receiver, or to the data transmitter and to a group of data receivers”{Application Claims 1, 36-39, 41, 45 and 67} and “wherein the individual communication information is a cryptographic signature or wherein the individual communication information is an encrypted part of the preceding communication”{Application Claim 67}.
However, in the same field of endeavor, Dovel (US 2018/0241548 A1) discloses “said individual communication information being information which authenticates a data packet of the data transmitter, said individual communication information being known only to the data transmitter and to the data receiver, or to the data transmitter and to a group of data receivers” {Dovel: ¶0013-¶0018, ¶0026, ¶0028-¶0032} and “wherein the individual communication information is a cryptographic signature or wherein the individual communication information is an encrypted part of the preceding communication”{Dovel: ¶0013-¶0018, ¶0026, ¶0028-¶0032}.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply Dovel’s teaching to Kilian-247’s system with the motivation being “thereby ensuring that only the receiving side be able to encrypt the 
Also, it would have been obvious to one skilled in the art at the time invention was made to eliminate or/and rephrase limitations/elements to broaden the claimed language as long as the limitations or/and elements under different names would perform the same function.  It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before {In re Karlson, 136 USPQ 184 (CCPA)} and Omission of a reference’s element whose function is not needed would be obvious to one skilled in the art {Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969)}.  

Claims 42, 44 and 69 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 11,070,247 B2 (Kilian ‘247) in view of Dovel (US 2018/0241548 A1) or Gillon (US 2003/0035543 A1) as applied to claims 39, 41 and 67 as above, and further in view of Kilian ‘101 (US 2019/0253101 A1).
The modified Kilian ‘247 does not explicitly disclose “a non-transitory digital storage medium having computer program stored thereon to perform the  method as claimed in claim 39, 41 and 67, when said computer program is run by a computer”.
However, in the same field of endeavor, Kilian ‘101 (US 2019/0253101 A1) discloses “a non-transitory digital storage medium having computer program stored thereon to perform the  method as claimed in claim 39, 41 and 67, when said computer .

Claim Rejections - 35 USC § 103











In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 14, 16, 36-39, 41, 44-46, 48-57, 67 and 69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olivier (US 2004/0268117 A1) in view of Chu (US 10,009,736 B1).


Regarding Claim 1. (or option) 
Olivier (US 2004/0268117 A1) discloses A data transmitter {Olivier: Service Provider} for transmitting data {Olivier: Service Provider sends messages to authorized subscriber, ¶0007} to a data receiver {Olivier: authorized subscriber}, individual communication information {Olivier: a seed as a key for a service of the service provider and an indication what program in the service the subscriber is entitled to receive. If the authorized stream indicates that the subscriber is entitled to receive the program of an encrypted transport stream, the IRD decrypts the encrypted transport stream using the received seed ¶0007 & a sequence of cyphered encrypted seeds, ¶0022-¶0026} being known to the data transmitter and to the data receiver, the data transmitter {Olivier: Service Provider} being configured to generate an individual synchronization sequence {Olivier: Ki122 & ¶0025} while using said individual communication information {Olivier: a seed as a key for a service of the service provider and an indication what program in the service the subscriber is entitled to receive. If the authorized stream indicates that the subscriber is entitled to receive the program of an encrypted transport stream, the IRD decrypts the encrypted transport stream using the received seed ¶0007 & a sequence of cyphered encrypted seeds, ¶0022-¶0026}; 
said individual communication information {Olivier: a seed as a key for a service of the service provider and an indication what program in the service the subscriber is entitled to receive. If the authorized stream indicates that the subscriber is entitled to receive the program of an encrypted transport stream, the IRD decrypts the encrypted transport stream using the received seed ¶0007 & a sequence of cyphered encrypted 
said individual communication information {Olivier: a seed as a key for a service of the service provider and an indication what program in the service the subscriber is entitled to receive. If the authorized stream indicates that the subscriber is entitled to receive the program of an encrypted transport stream, the IRD decrypts the encrypted transport stream using the received seed ¶0007 & a sequence of cyphered encrypted seeds, ¶0022-¶0026} being known only 
- to the data transmitter and to the data receiver {¶0006 wherein only the IRD of those authorized subscriber are able to decrypt the encrypted transport stream, and ¶0022-¶0026}, or 
- to the data transmitter and to a group of data receivers {Olivier: ¶0026}.
 	Olivier does not explicitly disclose Ki122 (a sequence of random numbers, ¶0025) as an individual synchronization sequence.
	However, in the same field of endeavor, Chu (US 10,009,736 B1) discloses the Ki122 as an individual synchronization sequence {Chu: APs 12, 14 then transmit the frames to stations based on this information. The information may include a start time of a service period, an end time of the service period, a duration of the service period, a multicast and/or broadcast address of an AP, a sequence number, a bandwidth, a modulation coding scheme (MCS), an indication of whether a synchronization signal is to be sent prior to each service period, a group temporal key, a group master key, and/or other suitable information, col.3, lines 54-62 & Fig.2, and processing modules 40 & 42 in Fig.3 comprising the sequence module 78 & 80 for determining sequence 

Regarding Claim 1. (and option) 
Olivier (US 2004/0268117 A1) discloses A data transmitter {Olivier: Service Provider} for transmitting data {Olivier: Service Provider sends messages to authorized subscriber, ¶0007} to a data receiver {Olivier: authorized subscriber}, individual communication information {Olivier: a seed as a key for a service of the service provider and an indication what program in the service the subscriber is entitled to receive. If the authorized stream indicates that the subscriber is entitled to receive the program of an encrypted transport stream, the IRD decrypts the encrypted transport stream using the received seed ¶0007 & a sequence of cyphered encrypted seeds, ¶0022-¶0026} being known to the data transmitter and to the data receiver, the data transmitter {Olivier: Service Provider} being configured to generate an individual synchronization sequence {Olivier: Ki122 & ¶0025} while using said individual communication information {Olivier: a seed as a key for a service of the service provider and an indication what program in the service the subscriber is entitled to receive. If the authorized stream indicates that and (emphasis corrected)
said individual communication information {Olivier: a seed as a key for a service of the service provider and an indication what program in the service the subscriber is entitled to receive. If the authorized stream indicates that the subscriber is entitled to receive the program of an encrypted transport stream, the IRD decrypts the encrypted transport stream using the received seed ¶0007 & a sequence of cyphered encrypted seeds, ¶0022-¶0026} being information which authenticates the data transmitter and/or information which authenticates a data packet of the data transmitter {Olivier: ¶0007}, 
said individual communication information {Olivier: a seed as a key for a service of the service provider and an indication what program in the service the subscriber is entitled to receive. If the authorized stream indicates that the subscriber is entitled to receive the program of an encrypted transport stream, the IRD decrypts the encrypted transport stream using the received seed ¶0007 & a sequence of cyphered encrypted seeds, ¶0022-¶0026} being known only 
- to the data transmitter and to the data receiver {¶0006 wherein only the IRD of those authorized subscriber are able to decrypt the encrypted transport stream, and ¶0022-¶0026}, or 
- to the data transmitter and to a group of data receivers {Olivier: ¶0026}.
 	Olivier does not explicitly disclose Ki122 (a sequence of random numbers, ¶0025) as an individual synchronization sequence.
Chu (US 10,009,736 B1) discloses the Ki122 as an individual synchronization sequence {Chu: APs 12, 14 then transmit the frames to stations based on this information. The information may include a start time of a service period, an end time of the service period, a duration of the service period, a multicast and/or broadcast address of an AP, a sequence number, a bandwidth, a modulation coding scheme (MCS), an indication of whether a synchronization signal is to be sent prior to each service period, a group temporal key, a group master key, and/or other suitable information, col.3, lines 54-62 & Fig.2, and processing modules 40 & 42 in Fig.3 comprising the sequence module 78 & 80 for determining sequence numbers of frames, col.5, lines 12-18, and the synchronization modules 50 & 52 for performing a timer synchronization function TSF, col.4, lines 41-43; see also col.4, line 30-col.5, line 47}.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply Chu’s teaching to Olivier’s system with the motivation being to “perform a timer synchronization function (TSF)” {Chu: col.4, lines 41-43} and “determine whether the frames are new or are duplicate frames based on the corresponding sequence numbers”{Chu: col.5, lines 19-23}.

Regarding Claim 2. (Original) The data transmitter as claimed in claim 1, Olivier discloses the data transmitter being configured to generate the individual synchronization sequence {Olivier: Ki122-Fig.1; and Chu: sequence module 78 & 80 for determining sequence numbers of frames, col.5, lines 12-18 and , and the synchronization modules 50 & 52 for performing a timer synchronization function TSF, 
	
Regarding Claim 3. (Original) The data transmitter as claimed in claim 1, the data transmitter being configured to transmit in advance a data packet {Olivier: authorized stream, ¶0007 & ¶0023} comprising the  individual {emphasis corrected} communication information {Olivier: a seed as a key for a service of the service provider and an indication what program in the service the subscriber is entitled to receive. If the authorized stream indicates that the subscriber is entitled to receive the program of an encrypted transport stream, the IRD decrypts the encrypted transport stream using the received seed ¶0007 & a sequence of cyphered encrypted seeds, ¶0022-¶0026} to the data receiver or to receive in advance the individual {emphasis corrected} communication information {Olivier: a seed as a key for a service of the service provider and an indication what program in the service the subscriber is entitled to receive. If the authorized stream indicates that the subscriber is entitled to receive the program of an encrypted transport stream, the IRD decrypts the encrypted transport stream using the 

Regarding Claim 4. (Original) The data transmitter as claimed in claim 3, the data transmitter being configured to provide the data packet {Olivier: authorized stream 24-Fig.1, ¶0023-¶0026} to be transmitted with a synchronization sequence {Olivier: a sequence of cyphered encrypted seed Ki122, ¶0023; and Chu: sequence module 78 & 80 for determining sequence numbers of frames, col.5, lines 12-18 and , and the synchronization modules 50 & 52 for performing a timer synchronization function TSF, col.4, lines 41-43} known only to the data receiver and/or to a limited group of data receivers {Olivier: only authorized subscriber can decrypted the encrypted transport stream, ¶0007, ¶0024 (W112), ¶0026 (group)}.  

Regarding Claim 5. (Original) The data transmitter as claimed in claim 1, the data transmitter being configured to provide a data packet {Olivier: authorized stream 24-Fig.1, ¶0023-¶0026} to be transmitted with the individual synchronization sequence {Olivier: Ki122 (a sequence of random numbers, ¶0025); and Chu: sequence module 78 & 80 for determining sequence numbers of frames, col.5, lines 12-18 and , and the synchronization modules 50 & 52 for performing a timer synchronization function TSF, col.4, lines 41-43} for synchronization of the data packet in the data receiver.  

Regarding Claim 6. (Original) The data transmitter as claimed in claim 1, wherein the individual communication information {Olivier: a seed as a key for a service of the and the data receiver {Olivier: only authorized subscriber can decrypted the encrypted transport stream, ¶0007, ¶0024 (W112), ¶0026 (group)}.  

Regarding Claim 7. (Original) The data transmitter as claimed in claim 1, wherein the communication information  {Olivier: a seed as a key for a service of the service provider and an indication what program in the service the subscriber is entitled to receive. If the authorized stream indicates that the subscriber is entitled to receive the program of an encrypted transport stream, the IRD decrypts the encrypted transport stream using the received seed ¶0007 & a sequence of cyphered encrypted seeds, ¶0022-¶0026} is known only to the data transmitter and the data receiver or a limited group of data receivers {Olivier: only authorized subscriber can decrypted the encrypted transport stream, ¶0007, ¶0024 (W112), ¶0026 (group)}.  

Regarding Claim 14. (Original) The data transmitter as claimed in claim 1, the data transmitter being configured to repeatedly transmit the data packet with the individual synchronization sequence {Olivier: ¶0026 wherein For each distribution period, the cyphered messages will all contain the same index number and even/odd flavor indicator, but will vary according to the IRD.sub.n serial numbers (S.sub.n1, S.sub.n2, . . 

Regarding Claim 16. (Original) The data transmitter as claimed in claim 1, the data packet with the individual synchronization sequence being a confirmation message due to the individual synchronization sequence which the data transmitter transmits in response to a correct receipt of a preceding data packet {Olivier: ¶0006-¶0007 & ¶0023}.  

Regarding Claim 36. (Original) 
-Claim 36 is rejected with the same reasons as set forth in claim 1 (or option).
A data transmitter for transmitting data to a plurality of data receivers, wherein individual communication information  for individual communication between the data transmitter and the one data receiver is known to the data transmitter and to one data receiver of the plurality of data receivers, the data transmitter being configured to generate an individual synchronization sequence while using the individual {emphasis corrected} communication information and to provide a data packet to be transmitted with the individual synchronization sequence for synchronization of the data packet in the data receiver; 
said individual {emphasis corrected} communication information being information authenticating the data transmitter and/or information authenticating a data packet of the data transmitter; 

- to the data transmitter and to the data receiver, or 
- to the data transmitter and to a group of data receivers.  

Regarding Claim 37. (Original) A system, comprising the following features: 
-Claim 37 is rejected with the same reasons as set forth in claim 1 (and option) and further as following:
a data transmitter as claimed in claim 1; and 
a data receiver {subscriber, IRD 20-Fig.5} for receiving data from a data transmitter transmitted by the data transmitter in a data packet, the data packet being provided with an individual synchronization sequence generated while using individual communication information known to the data transmitter and the data receiver, the data receiver being configured to generate an individual reference synchronization sequence while using communication information and to detect the data packet to be received while using the individual reference synchronization sequence in a receive data stream or receive data buffer {Olivier: Fig.5 & ¶0033}; 
said individual communication information  being information authenticating the data transmitter and/or a data packet of the data transmitter; 
said individual communication information being known only
 - to the data transmitter and to the data receiver, or 
- to the data transmitter and to a group of data receivers.  

Regarding Claim 38. (Original) A system, comprising the following features: 

a data transmitter as claimed in claim 36; and 
a data receiver {subscriber, IRD 20-Fig.5} for receiving data from a data transmitter transmitted by the data transmitter in a data packet, the data packet being provided with an individual synchronization sequence generated while using individual communication information known to the data transmitter and the data receiver, the data receiver being configured to generate an individual reference synchronization sequence while using the communication information and to detect the data packet to be received while using the individual reference synchronization sequence in a receive data stream or receive data buffer {Olivier: Fig.5 & ¶0033}; 
said individual communication information being information authenticating the data transmitter and/or a data packet of the data transmitter; 
said individual communication information being known only 
- to the data transmitter and to the data receiver, or 
- to the data transmitter and to a group of data receiver. 
 
Regarding Claim 39. (Original) 
-Claim 39 is rejected with the same reasons as set forth in claim 1 (and option).
A method for transmitting data to a data receiver, the method comprising: 
generating an individual synchronization sequence while using individual communication information known to the data transmitter and the data receiver; and

said individual communication information being information authenticating the data transmitter and/or information authenticating a data packet of the data transmitter; 
said individual communication information being known only 
- to the data transmitter and to the data receiver, or
- to the data transmitter and to a group of data receivers.  

Regarding Claim 41. (Original) 
-Claim 41 is rejected with the same reasons as set forth in claim 1 (and option).
A method for transmitting an authenticated confirmation of receipt which confirms receipt of a preceding data packet transmitted by a first subscriber of a communication system {Olivier: ¶0006-¶0007 & ¶0023 wherein only subscribers can decrypt the encrypted transport stream}, the method comprising: 
receiving the preceding data packet with a second subscriber of the communication system {Olivier: ¶0006-¶0007 & ¶0023}; and 
transmitting a data packet comprising an individual synchronization sequence from the second subscriber to the first subscriber upon successful receipt of the preceding data packet {Olivier: ¶0006-¶0007 & ¶0023}, the individual synchronization sequence being generated from individual communication information which is individually assigned to the first subscriber and the second subscriber for mutual communication; 
individual {emphasis corrected} communication information being information authenticating the data transmitter and/or information authenticating a data packet of the data transmitter; 
said individual communication information being known only 
- to the data transmitter and to the data receiver, or 
- to the data transmitter and to a group of data receivers.  

Regarding Claim 42. (Original) A non-transitory digital storage medium having a computer program stored thereon to perform the method as claimed in claim 39, when said computer program is run by a computer {Olivier: publication claim 25}.  

Regarding Claim 44. (Original) A non-transitory digital storage medium having a computer program stored thereon to perform the method as claimed in claim 41, when said computer program is run by a computer {Olivier: publication claim 25}.  

Regarding Claim 45. (Original) {OR option}
-Claim 45 is rejected with the same reasons as set forth in claim 1 (or option).
A data transmitter for transmitting data to a data receiver, wherein individual communication information is known to the data transmitter and the data receiver, the data transmitter being configured to generate an individual synchronization sequence while using the individual communication information; 

wherein the individual communication information is a cryptographic signature; or 
wherein the individual communication information is an encrypted part of the preceding communication; 
said individual communication information being known only 
- to the data transmitter and to the data receiver, or 
- to the data transmitter and to a group of data receivers.  

Regarding Claim 45. {AND option}
-Claim 45 is rejected with the same reasons as set forth in claim 1 (and option).
A data transmitter for transmitting data to a data receiver, wherein individual communication information is known to the data transmitter and the data receiver, the data transmitter being configured to generate an individual synchronization sequence while using the individual communication information; AND (emphasis corrected)
said data transmitter being configured to derive the individual communication information from a preceding communication between the data transmitter and the data receiver {Olivier: ¶0006-¶0007 & ¶0023 wherein only subscribers can decrypt the encrypted transport stream}; 
wherein the individual communication information is a cryptographic signature; or 
wherein the individual communication information is an encrypted part of the preceding communication; 

- to the data transmitter and to the data receiver, or 
- to the data transmitter and to a group of data receivers.  

Regarding Claim 46. (Original) The data transmitter as claimed in claim 45, the data transmitter being configured to generate the individual synchronization sequence from the individual communication information while using a mapping specification. 
 -Claim 46 is rejected with the same reasons as set forth in claims 1 & 2.

Regarding Claim 48. (Original) The data transmitter as claimed in claim 1, the preceding communication being a preceding data packet received by the data transmitter from the data receiver {Olivier: ¶0006-¶0007 & ¶0023 wherein only subscribers can decrypt the encrypted transport stream}.  

Regarding Claim 49 {48}. (Original) The data transmitter as claimed in claim 36, the preceding communication being a preceding data packet received by the data transmitter from the data receiver {Olivier: ¶0006-¶0007 & ¶0023 wherein only subscribers can decrypt the encrypted transport stream}. 
 
Regarding Claim 50 {48}. (Original) The data transmitter as claimed in claim 45, the preceding communication being a preceding data packet received by the data transmitter from the data receiver {Olivier: ¶0006-¶0007 & ¶0023 wherein only subscribers can decrypt the encrypted transport stream}.

Regarding Claim 51 {46+}. (Original) The data transmitter as claimed in claim 1, the data transmitter being configured to generate the individual synchronization sequence while using a mapping rule from the individual communication information.  
-Claim 51 is rejected with the same reasons as set forth in claims 1 & 2.

Regarding Claim 52 {51}. (Original) The data transmitter as claimed in claim 36, the data transmitter being configured to generate the individual synchronization sequence while using a mapping rule from the individual communication information.  
-Claim 51 is rejected with the same reasons as set forth in claims 1 & 2.

Regarding Claim 53 {51}. (Original) The data transmitter as claimed in claim 45, the data transmitter being configured to generate the individual synchronization sequence while using a mapping rule from the individual communication information.  
-Claim 53 is rejected with the same reasons as set forth in claims 1 & 2.

Regarding Claim 54 {51-}. (Original) The data transmitter as claimed in claim 51, the data transmitter being configured to generate the individual synchronization sequence exclusively from the individual communication information.  
-Claim 54 is rejected with the same reasons as set forth in claim 1.

Regarding Claim 55. (Original) The data transmitter as claimed in claim 1, wherein the data packet comprising the individual synchronization sequence due to the individual 

Regarding Claim 56 {55}. (Original) The data transmitter as claimed in claim 36, wherein the data packet comprising the individual synchronization sequence due to the individual synchronization sequence is an authenticated confirmation of receipt which the data transmitter transmits in response to correct receipt of a preceding data packet {Olivier: ¶0006-¶0007 & ¶0023}.  

Regarding Claim 57 {55}. (Original) The data transmitter as claimed in claim 45, wherein the data packet comprising the individual synchronization sequence due to the individual synchronization sequence is an authenticated confirmation of receipt which the data transmitter transmits in response to correct receipt of a preceding data packet {Olivier: ¶0006-¶0007 & ¶0023}.
  
Regarding Claim 67. (Original) 
-Claim 67 is rejected with the same reasons as set forth in claim 1 (and option).
A method for transmitting data to a data receiver, the method comprising: 
generating an individual synchronization sequence while using individual communication information known to the data transmitter and the data receiver; and 
transmitting a data packet comprising the individual synchronization sequence for synchronizing the data packet in the data receiver; 

wherein the individual communication information is a cryptographic signature; or 
wherein the individual communication information is an encrypted part of the preceding communication; 
said individual communication information being known only 
- to the data transmitter and to the data receiver, or 
- to the data transmitter and to a group of data receivers.  

Regarding Claim 69. (Original) A non-transitory digital storage medium having a computer program stored thereon to perform the method as claimed claim 67, when said computer program is run by a computer {Olivier: publication claim 25}.  



Claim(s) 8, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olivier (US 2004/0268117 A1) in view of Chu (US 10,009,736 B1), as applied to claim 1 as above, and further in view of Dolev (US 2018/0241548 A1).

Regarding Claim 8. (Original) The data transmitter as claimed in claim 1, Olivier does not explicitly disclose the data transmitter being configured to renew the individual {emphasis corrected} communication information after each data packet or a certain time interval.  
Dolev (US 2018/0241548 A1) discloses the data transmitter being configured to renew the individual {emphasis corrected} communication information after each data packet or a certain time interval {Dolev: ¶0033 wherein the common seed is repeatedly replaced by a new random chosen sequence obtained in the sender side or in the receiver side and the common seed may be sent as the payload of a message}.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply Dolev’s teaching to Olivier’s system with the motivation being to “to define each x coordinate of each secret share in a coordinated version, or the value of virtual points and/or coefficients”{Dolev: ¶0033}.  

Regarding Claim 17. (Original) The data transmitter as claimed in claim 1, Olivier does not explicitly disclose the data transmitter being configured to provide the data packet with additional activation information about at least one further data packet to be transmitted from the data transmitter.
	However, in the same field of endeavor, Dolev (US 2018/0241548 A1) disclose the data transmitter being configured to provide the data packet with additional activation information about at least one further data packet to be transmitted from the data transmitter {Olivier: ¶0041-¶0044 wherein the common random secret by be created using b) initiating multipath communication for sending secret share of a random string(s), and c) sending each message along with additional random bits, for future use, see also ¶0110}.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply 

Regarding Claim 18. (Original) The data transmitter as claimed in claim 17, wherein the activation information specifies a transmission time or structural information of the at least one further data packet {Dolev: ¶0110 wherein each message may be sent along with padding of genuine random bits, to be used in the future as means for overcoming (possible) future vulnerable period}.  

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olivier (US 2004/0268117 A1) in view of Chu (US 10,009,736 B1), as applied to claim 1 as above, and further in view of Wheeler (7,464,266 B2).
Regarding Claim 9. (Original) The data transmitter as claimed in claim 1, Olivier does not explicitly disclose wherein the individual {emphasis corrected} communication information is a signature.  
	However, in the same field of endeavor, Wheeler (7,464,266 B2) discloses wherein the individual {emphasis corrected} communication information is a signature {Wheeler: Abstract, col.3, lines 9-12, col.7, lines 7-21 wherein the scheduler in the transmitter portion of the system provides a data block to hashing function, and the signature (key hashed or HMAC) to provide a verifiable broadcast transmission, Fig.7, see also col.7, lines 54-59}.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply .

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olivier (US 2004/0268117 A1) in view of Chu (US 10,009,736 B1) and Wheeler (7,464,266 B2), as applied to claim 9 as above, and further in view of Abraham (US 2014/0351598 A1).

Regarding Claim 10. (Original) The data transmitter as claimed in claim 9, Olivier does not explicitly disclose wherein the individual {emphasis corrected} communication information is a cipher-based message authentication code. 
	However, in the same field of endeavor, Abraham (US 2014/0351598 A1) discloses wherein the individual {emphasis corrected} communication information is a cipher-based message authentication code {Abraham: ¶0057 wherein the multicast frame format packet 400-Fig.4 includes a digital signature 475, which may be based upon a public key or private key scheme or a sequence number the counter mode cipher block chaining message authentication code protocol CCMP}.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply Abraham’s teaching to Olivier’s system with the motivation being to “increase security features”{Abraham: ¶0054}, “to ensure that the packet has been transmitted by the AP rather than a masquerading STA, and to .

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olivier (US 2004/0268117 A1) in view of Chu (US 10,009,736 B1), as applied to claim 1 as above, and further in view of Huang (US 2007/0258586 A1).

Regarding Claim 11. (Original) The data transmitter as claimed in claim 1, Olivier does not explicitly disclose the data transmitter being configured to divide the data packet into a plurality of sub-data packets and to transmit the plurality of sub-data packets distributed in time and/or frequency to the data receiver.  
	However, in the same field of endeavor, Huang (US 2007/0258586 A1) disclose the data transmitter being configured to divide the data packet (encrypted transport stream) into a plurality of sub-data packets (a plurality of encrypted packets) and to transmit the plurality of sub-data packets distributed in time and/or frequency to the data receiver {Huang: Abstract, Demux 204-Fig.2 & 0025, see also ¶0015}.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply Huang’s teaching to Olivier’s system with the motivation being to “allow dynamic security functions for improved content protection at the same time enable random access function”{Huang: ¶0010-¶0011}.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olivier (US 2004/0268117 A1) in view of Chu (US 10,009,736 B1) and Huang (US 2007/0258586 A1), as applied to claim 11 as above, and further in view of Dolev (US 2018/0241548 A1).

Regarding Claim 12. (Original) The data transmitter as claimed in claim 11, Olivier does not explicitly disclose the data transmitter being configured to divide the data packet into the plurality of sub-data packets such that the individual synchronization sequence is divided among the plurality of sub-data packets.  
	However, in the same field of endeavor, Dolev (US 2018/0241548 A1) disclose the data transmitter being configured to divide the data packet into the plurality of sub-data packets such that the individual synchronization sequence is divided among the plurality of sub-data packets {Dolev: ¶0151 wherein secret sharing is used to split the inner header 204, upper protocol headers (TCP/UDP header 206) and the payload 203 to create N shares (205) to be sent & Fig.2, see also ¶0056-¶0068, ¶0114}.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply Dolev’s teaching to Olivier’s system with the motivation being to “use secret sharing to hide the control headers of the transmitted shares such that only the receiver will be able to identify shares that have been split from the same data block”{Dolev: ¶0145 & ¶0150}.

Allowable Subject Matter
Claim(s) 13, 15 and 47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 13=. (Original) The prior art fails to teach the data transmitter as claimed in claim 11, the data transmitter being configured to generate a time hopping pattern and/or frequency hopping pattern with which the plurality of sub-data packets are transmitted so as to be distributed in time and/or frequency while using the individual communication information.  

Regarding Claim 15=. (Original) The prior art fails to teach the data transmitter as claimed in claim 14, the data transmitter being configured to divide the data packet into a plurality of sub-data packets and to transmit the plurality of sub-data packets distributed to the data receiver in time and/or frequency according to a time and/or frequency hopping pattern; 
said data transmitter being configured to use a different time and/or frequency hopping pattern during repeated emission of the data packet with the individual synchronization sequence.  

Regarding Claim 47=. (Original) The prior art fails to teach the data transmitter as claimed in claim 45, Olivier does not explicitly disclose wherein the cryptographic signature is a CMAC. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Baek (US 2014/0125721 A1) discloses method and apparatus is capable of encrypting short data in a wireless communication system When a terminal generates a short data burst in idle mode, the apparatus generates a Traffic Encryption Key (TEK) using a Cipher-based Message Authentication Code ( CMAC)-TEK prekey derived from an Authorization Key (AK) related to Security Association (SA) between the terminal and a Base Station (BS). A nonce is constructed with a Packet Number (PN) identical to an uplink CMAC PN ( CMAC-PN_U) transmitted together with a Ranging Request (RNG-REQ) message carrying the short data burst The short data burst is encrypted using the TEK and the nonce. A Medium Access Control (MAC) Protocol Data Unit (PDU) is generated by attaching a MAC header and a CMAC digest for integrity protection to the RNG-REQ message carrying the encrypted short data burst. The MAC PDU is transmitted to the BS {Figs.1-4}.

Chitrakar (US 2020/0245137 A1) discloses a communication apparatus comprising a cryptographic circuitry which, in operation, uses a shared cryptographic secret Key and a cryptographic salt to generate a cryptographically encoded Message Integrity Code (MIC) that is computed over the address field of a Wake Up Radio (WUR) frame; and a transmission signal generator which, in operation, generates a secure WUR signal by replacing the address field of the WUR frame with the MIC; and a transmitter which, in operation, transmits the secure WUR signal {Figs.4-9b, 13-14, 16, 21-23, and 30-33}

Natarajan (US 8,842,833 B2) discloses a system and method for a set of Extensible Authentication Protocols (EAPs) based on ECC (Elliptic Curve Cryptography) and SKE (Symmetric Key Encryption) mechanisms (with a suitable permutation) that can serve Confidentiality, Authentication, Authorization and Accounting (CAAA) issues at an affordable cost. According to one embodiment, a method and system of ECC and SKE based EAPs (through a permutation technique) which can avoid replay attacks. The application also provides a light weight security with better performance in comparison to the lower layer chip level security provided by 2G, 3G or 4G Applications and no certificates exchanged during the communication {Figs.1-3}.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148.  The examiner can normally be reached on 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464